The cause was decided orally, and the following order made, Pratt, Martin, Willson, and Bacon, J. J., present and concurring, viz.:
“This cause having been argued by Mr. Baldwin, of counsel for plaintiff, and Messrs. Walker and Campbell, for defendant, and the case being fully considered, it is ordered, that it be certified to the Circuit Court for the County of Genesee, that the notices in the case are insufficient, and that the plaintiff is not entitled to recover the premises in controversy.”
Douglass, J., did not hear the argument.
STATE OF MICHIGAN. — The Circuit Court of the County of Genesee.— John C. Niles vs. Henry N. Walker. — Action of Ejectment. — The said plaintiff, by Junius Ten Eyck, his attorney, comes into Court and complains of said defendant in ejectment, by filing declaration under the statute. For that the said plaintiff, on the first day of January, A. D. 1857, was possessed in fee of the following 'described premises, situated in said county, namely: The northwest fractional quarter of section fire, in township five north, of range five east, containing one hundred and sixty-nine acres and 10-lOOths of an acre, and the west half, of the southeast quarter of section thirty-one, in township six north, of range five east, containing eighty acres, and being so possessed, the said defendant afterwards and upon the second day of January, in the year aforesaid, entered into and upon said premises, and now unlawfully withholds from said plaintiff the possession thereof, to the damage of said plaintiff of one hundred dollars, thereof he brings suit by his attorney. Junius Ten Eyck.
To said Defendant: — Take notice, that a declaration, of which the above and foregoing is a copy, was this day filed by the Clerk of said Court, that upon filing the same a rule was entered in the common rule book, kept by said Clerk, requiring you to appear and plead to said declaration, within twenty days after being served with a copy of said declaration and notice of such rule.
Junius Ten Eyck.
March 19th, 1857.
John C. Niles vs. Heney N. Walker. — The Circuit Court for the County of Genesee. — The defendant comes and demands a trial of the matters set forth in plaintiff’s declaration. By Walkers & Bussell, his Attorneys.
John C. Niles vs. Henry N. Walker. — This case having been brought to trial before the Court, without a jury, on an agreed state of facts, in a case made on file, the Court having considered the same, the questions arising thereon ai-e i-eserved for the consideration and determination of the Supreme Court.
State of Michigan, County of Genesee, ss. — I, George B. Merriman, Deputy Clerk of the Circuit Court in and for said County of Genesee, do hereby certify, that I have compared the above and foregoing copies of a declaration, plea and journal entry, with the originals now on file and remaining of record in my office, and that the same are correct transcripts therefrom, and of the whole of such originals.*
In testimony whereof, I have hereunto sot my hand and affixed the [L. S.] seal of said County of Genesee, this twenty-fifth day of March, in the year one thousand eight hundred and fifty-seven.
George B. Merriman,

Deputy OlerTc.

JonN C. Niles vs. Henry N. Walker. — Circuit Court of the County of Genesee. — This cause having come on for trial before the Court, without a jury, at the March term, A. D. 1857, the following facts are agreed upon, for the purposes of this trial: The defendant is in possession of the premises described in the plaintiff’s declaration, claiming the title thereto in fee, by a regular chain of conveyances from the United States. The plaintiff claims title to the same premises by virtue of a deed from the Auditor General of the State of Michigan, they having been sold for the delinquent taxes, for the year 1854, on the first Monday of October, A. D. 1855, and not having been redeemed. On the first day of July, A. D. 1855, the Auditor General prepared a statement of the lands in Genesee County, on which taxes remained unpaid for the year 1854, including the lands in question, specifying the amount of taxes due upon each parcel, and the interest, costs and expenses, as required by Section TT, Act No. 86, of Session Laws of 1853, page 148 of Session Laws of that year, and caused such statement to be published in the Genesee Whig, a newspaper printed and published in said County of Genosee, for eight weeks successively, next previous to the first Monday of October, A. D. 1855. The Auditor General also caused to be published, with such statement, a notice, of which the following is a copy:
“ANNUAL TAX SALES.”
Auditor General’s Oeeioe, ) .
Lansing, Mieh., July lsf, 1855. J
So much of each of the following described tracts or parcels of land, situated in the County of Genesee, delinquent for unpaid taxes for the years mentioned below, as will be sufficient to pay the taxes, interest and charges thereon, will be sold by the Treasurer of said County, on the first Monday of October next, at such public and convenient place as he shall select in Flint, the county seat of said county, according to the statute ,in such case made and provided.
[Signed] Whitney Jones,

Auditor General.

The only other notice given of the time or place of sale, was as follows: About one week before the first Monday of October, A. D. 1855, the time fixed for the sale, the County Treasurer of said County of Genesee caused to be written a notice that the tax sale for that year, for the County of Genesee, would take place at the Court House in Flint, in said county. Three copies of which notice were posted up in different public places in Flint. This last notice was given and posted in pursuance of instructions given by the Auditor General. [Signed] Junius Ten Eyck,

Attorney for Plaintiff.

Walkers & Russell,

Attorneys for Defendant.

The Court having considered the facts above agreed upon, reserves for the consideration of the Supreme Court the following questions arising thereon:
1. Were the notices above given, and their manner of publication, a sufficient compliance with the requirements of Section 81 of Session Laws of 1853; Act. No. 85, page 148.
2d. Was there such notice given of the place of such sale for delinquent taxes as makes such sale valid.
Sd. Did said deed from the Auditor General convey a good title to the grantees therein. [Signed] S. M. Green.
March 20, 1867.